DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 1-7, claims 23-29) in the reply filed on 12/6/2021 is acknowledged.
Please note, claim 28 is hereby withdrawn as being drawn to non-elected inventions. Specifically, the roller(s) of claim 28 are disclosed as only being a part of species II (roller 1801) and species III (roller 1702).

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because “The present invention relates to…” and “According to the above mower,…” are implied phrases.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “width” in claim 26 is used by the claim to mean “vertical” or “height”, while the accepted 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-24, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winchell 2,615,292.

Independent Claim 23: Winchell discloses a protected cutting device for a mower (Figs. 8-10), comprising: 
a cutting mechanism (112), configured to execute a cutting operation and movably connectable to a machine body (body of 110) of the mower; 
a side part protection (128) and a bottom protection (120) connectable to the machine body of the mower; 
the side part protection, located on a side of the cutting mechanism, to establish a protection barrier on the side of the cutting mechanism; and 
the bottom protection, located below the cutting mechanism, to establish a protection barrier below the cutting mechanism, wherein the bottom protection is provided with a grass inlet (between teeth 122), as per claim 23.  
Dependent Claims 24, 27: Winchell further discloses wherein a length (the front-to-back dimension) of said bottom protection (120) is greater than or equal to a cutting diameter of said cutting mechanism (112, as seen in Figs. 8, 9), as per claim 24;
wherein said grass inlet (between teeth 122) comprises a plurality of strip-shaped slits (the recesses between each of 122 are strip-shaped as seen in Fig. 10), as per claim 27.  

Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuga WO 2016121167 A1.

Independent Claim 23: Kuga discloses a protected cutting device for a mower, comprising: 
a cutting mechanism (31, 33), configured to execute a cutting operation and movably connectable to a machine body (14) of the mower; 
a side part protection (36S) and a bottom protection (38) connectable to the machine body of the mower; 
the side part protection, located on a side of the cutting mechanism, to establish a protection barrier on the side of the cutting mechanism; and 
the bottom protection, located below the cutting mechanism, to establish a protection barrier below the cutting mechanism, wherein the bottom protection is provided with a grass inlet (inside crook of elbow formed by 38a, 38c), as per claim 23.  

Dependent Claim 25: Kuga further discloses wherein the cutting mechanism (31, 33) is configured to be eccentrically arranged below the machine body (14), deviated to one side of the machine body (best seen in Fig. 1c), as per claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winchell.

Dependent Claims 26, 29: The device is disclosed as applied above. However, Winchell fails to specifically disclose wherein a width of said grass inlet in a direction vertical to an advancement direction of said mower is less than 13 mm, as per claim 26;
wherein the side part protection is arranged such that the side part protection is 35 mm or less from the ground when the protected cutting device is in operation, as per claim 29.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a grass inlet width with a vertical dimension less than 13 mm, as per claim 26, and the side part protection 35 mm or less from the ground, as per claim 29, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 17, 2021